BARTCH, C. J.
(dissenting). — Notwithstanding 'this second elaborate opinion, the fact still remains that the lodge has the money for dues, etc., paid it by the •deceased in an honest endeavor to obtain insurance for the object of his bounty, while the beneficiary is deprived of it through mere technicalities resulting from the insured having been misled by the agent of the insurer. Upon an examination of all the evidence, and of ■other provisions of the constitution of the lodge than those referred to in this opinion of my brethren, I am convinced that a rehearing ought to be granted, and '.therefore dissent from denying the same.